Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 6/13/19.  Claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61  are pending and considered on the merits  No Claims are withdrawn.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 23-24, 27, 31, 47, 48, 51, 53-55, 70-72 of copending Application No. 16/470160. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to treating myocardial injury (e.g. myocardial infarction) caused by ischemic heart disease which includes atherosclerosis (’160 claims 1, 4, and 5).



Claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15 of copending Application No. 16063569. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to treating atherosclerosis by administering plasminogen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 37, 38, 42, 43, 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383).
	Eibl et al. teach administering a composition comprising either plasma or recombinant Lys-plasminogen  (col 2, lines 5-10) and, the thrombolytic drug, urokinase 
	Eibl et al. teach that 1000 U of their Lys-plasminogen weights 66 mg (col 5, line 51).  They teach that for treatment and prophylaxis 10-100 U/kg of Lys-plasminogen is administered 2-4 times a day.  Using the 1000U/66 mg ratio, this convers to 0.66 to 6.6 mg/kg administered 2-4 times daily (col 7, lines 55-60). 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	
s 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383) as applied to claims 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 37, 38, 42, 43, 59-61 above, and further in view of Beckman et al. (JAMA 2002).  
While Eibl et al teach the methods of claims 1 and 17 using a composition of lys-plasminogen to treat atherosclerosis, they do not teach that this condition is complicated by diabetes mellitus.  However this would be obvious in view of Beckman et al. who teach diabetes is a known complication of atherosclerosis and most diabetics die from complications of atherosclerosis (Beckman Context and Conclusions).  Considering this information, it would be obvious to use the treatment of Eibl et al. to treat atherosclerosis in a diabetic to reduce the chance of death.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383) as applied to claims 1, 2, 4, 10, 13, 14, 17-19, 22, 28, 29, 37, 38, 42, 43, 59-61 above, and further in view of McDonagh et al. (WO 94/01128) in light of support by NCBI BLAST.  
While Eibl et al teach the methods of claims 1, 13, and 17 using a composition of lys-plasminogen from serum (i.e. natural) or recombinant (i.e. synthetic), they do not teach if this plasminogen is from humans.  However, this would be obvious in view of McDonagh et al. who teach administering Lys-plasminogen for thrombolytic therapy 
Furthermore, it is noted that human Lys-plasminogen is SEQ ID NO. 6 in the Applicant’s Specification while Glu-plasminogen is SEQ ID NO. 2.  This is confirmed by a BLAST analysis of each sequence (see BLAST pgs. 1-2).  An alignment of each sequence in BLAST shows that SEQ ID NO. 6 is 90% similar to SEQ ID NO. 2.  Therefore, human lys-plasminogen is 90% identical to human Glu-plasminogen (see BLAST, pgs 3-5). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699